Citation Nr: 1448895	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability. 

2.  Entitlement to service connection for a right foot disability on a de novo basis.  

3.  Entitlement to service connection for alcohol and cannabis abuse.

4.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to January 1969.  He served in Vietnam, where he earned the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  

The Veteran appeared at a hearing at the RO before the Board in April 2013.  A transcript of the hearing is contained in the electronic record.  

The issues of entitlement to service connection for a right foot disability on a de novo basis, entitlement to service connection for alcohol and cannabis abuse, entitlement to service connection for a heart disability, entitlement to service connection for a bilateral hip disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Entitlement to service connection for a right foot disability was denied in an August 2004 rating decision on the basis that there was no evidence of a current right foot disability; the Veteran did not submit a notice of disagreement within one year of receipt of notice of this decision, and new and material evidence was not received during this period.  

2.  Evidence received since August 2004 demonstrates that the Veteran has been treated since at least the 1990s for various complaints of the right foot and that he underwent right foot surgery in July 2013, which purports to demonstrate that he has a current diagnosis of a right foot disability.  



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied entitlement to service connection for a right foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for a right foot disability is reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.156(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material Evidence

The Veteran contends that he has a chronic right foot disability that is the result of active service.  He testified at the April 2013 hearing that he has had a callus of the right foot since discharge that is severe enough to affect his gait.  He also testified that he had previously experienced a right foot problem caused by a nerve that had been corrected by surgery to his side or back.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record indicates that entitlement to service connection for a right foot disability was previously denied in an August 2004 rating decision.  The Veteran was notified of this decision in an August 2004 letter and provided with his appellate rights.  He did not submit a notice of disagreement with this decision.  Furthermore, new and material evidence pertaining to this matter was not received prior to the expiration of the appeal period.  Therefore, the August 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The August 2004 rating decision denied the Veteran's claim on the basis that although the Veteran had been treated for athlete's foot on one occasion in service and his VA treatment records contained a reference to a bunionectomy that had been performed at a private facility, there was no evidence of a current right foot disability.  

In support of his attempt to reopen his claim, the Veteran has submitted private treatment records dating from the early 1990s to 2009 that show the Veteran was followed on a consistent basis for several problems of the right foot, to include a persistent callus that often required debridement.  He was treated for cellulitis of the right foot in the 1990s.  Also, a September 2006 record refers to tinea of the feet dating to his Vietnam days.  VA treatment records show that the Veteran underwent right foot surgery in July 2013, and that he continued to be followed for right foot problems in September 2013.  The surgery had included excision of a plantar lesion, exostectomy of the right second metatarsal, and closure of a local rotational cutaneous flap.  

The Board finds that the evidence received since August 2004 is both new and material.  It is new in that the information it contains was not available to the August 2004 adjudicator.  It is material because it demonstrates that the Veteran has a right foot disability, and it was the absence of such evidence that led to the August 2004 denial.  As the new and material evidence has been submitted, the Veteran's claim for service connection for a right foot disability has been reopened.  

The Veteran's claim for service connection for a right foot disability will be further addressed on a de novo basis below.  


ORDER

New and material evidence has been submitted to reopen a claim for service connection for a right foot disability; to this extent only the claim is allowed. 


REMAND

The Veteran testified that he first developed calluses of the right foot during active service, and that these calluses have been present since that time.  He has submitted private medical records that demonstrate the calluses have been present since at least the early 1990s.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran is competent to report an observable disability such as a callus.  Given the report that his calluses have been present since service, and given the evidence that the Veteran currently has a disability or disabilities of the right foot, the Board finds that the Veteran should be scheduled for a VA examination to determine whether or not any current right foot disability is related to active service.  

The Veteran also testified that he received treatment from a Dr. Howard Thomas for his right foot disability in the late 1970s and early 1980s.  These records have not been obtained, and an attempt to do so must be made. 

Furthermore, a review of VBMS reveals that entitlement to service connection for alcohol and cannabis abuse, entitlement to service connection for a heart disability to include as secondary to herbicide exposure, entitlement to service connection for a bilateral hip disability, and entitlement to TDIU were among the issues denied in a January 2014 rating decision.  The Veteran submitted a notice of disagreement with these issues in August 2014.  There is no indication that the Veteran has been provided a statement of the case.  Therefore, these issues must be remanded for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any records he may have from Dr. Howard Thomas dating from the 1970s and 1980s.  Notify that Veteran that with his permission, VA will attempt to obtain these records on his behalf, but it is ultimately his responsibility to see that they are submitted. 

2.  After the records requested above have been received or determined to be unobtainable, schedule the Veteran for a VA examination of his right foot disabilities.  The claims folder must be provided to the examiner.  All indicated tests and studies should be conducted.  At the conclusion of the examination, the interview with the Veteran and the record review, provide the following opinions:

a) What is the diagnosis or diagnoses of the Veteran's current right foot disability or disabilities?  Does this include tinea or a similar skin disability?

b) For each and every diagnosis listed, is it at least as likely as not that the disability was incurred or aggravated during active service?  If the Veteran continues to have a skin disability of the right foot, is it at least as likely as not that this is related to the athlete's foot treated during service on October 14, 1968?

The rationale for all opinions should be provided.  The absence of medical evidence of treatment during or after service cannot be the sole reason for a negative opinion.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the Veteran's claim for service connection for a right foot disability on a de novo basis.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  Provide the Veteran a statement of the case for the issues of entitlement to service connection for alcohol and cannabis abuse, entitlement to service connection for a heart disability to include as secondary to herbicide exposure, entitlement to service connection for a bilateral hip disability, and entitlement to TDIU.  These issues should not be returned to the Board unless the Veteran submits a timely substantive appeal following receipt of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


